Citation Nr: 1710109	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia (exclusive of a period of assigned temporary total rating from July 9, 2009 to August 31, 2009).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 2002 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee chondromalacia and assigned a 10 percent disability rating effective April 29, 2008.  In a September 2011 rating decision, the RO assigned a temporary total rating for the period from July 9, 2009, to August 31, 2009.

In March 2011, the Veteran and her spouse provided hearing testimony before      the undersigned Veterans Law Judge.  A transcript is of record.  The claim was remanded by the Board in June 2011 and February 2013 for further development.

The Board issued a decision in June 2015 that denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2016 Joint Motion for Remand, the parties requested that the Court vacate the June 2015 Board decision that denied entitlement to an initial disability rating in excess of 10 percent for a right knee chondromalacia (exclusive of a period of assigned temporary total rating from July 9, 2009 to August 31, 2009).  In a July 2016 Order, the Court granted the Joint Motion.

The claim was again remanded by the Board in October 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in October 2016 in part to schedule the Veteran for a contemporaneous examination that considers the finding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  That examination was scheduled for January 2017, but the Veteran failed to report.  Documents located in the claims file indicate that the Veteran may have moved from Texas to Arkansas during the timeframe when the examination was scheduled, such that the Veteran may not have received notice of the scheduled examination.  

Given the foregoing, the Board will remand the claim in order to reschedule the missed examination.  The Veteran is notified that she must keep VA apprised of her current address since the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  She is also notified that that it is her responsibility to report for a scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since October 2016 and associate them with the claims file. If no records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  The claims file should be made available      to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees for both knees to permit comparison.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so,   the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit      sought on appeal remains denied, the Veteran and       her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




